UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2446


SHEWANGIZAW AYELE WORKU,

                Petitioner,

           v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   September 16, 2015                 Decided:   October 20, 2015


Before KING, KEENAN, and FLOYD, Circuit Judges.


Petition for review denied by unpublished opinion. Judge Keenan
wrote the opinion, in which Judge King and Judge Floyd joined.


ARGUED: Jason Alexander Dzubow, DZUBOW & PILCHER, PLLC,
Washington, D.C., for Petitioner.    Surell Brady, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.      ON
BRIEF: Stuart F. Delery, Assistant Attorney General, Civil
Division,   Cindy   Ferrier,   Assistant  Director,   Office  of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
BARBARA MILANO KEENEN, Circuit Judge:

        Shewangizaw Ayele Worku, a native and citizen of Ethiopia,

petitions for review of a decision of the Board of Immigration

Appeals (BIA) dismissing his appeal from an immigration judge’s

order denying his application for asylum. 1                       In his petition,

Worku       contends   that    the     adverse      credibility    finding     by   the

immigration       judge       (IJ)     was    not     supported    by   substantial

evidence, and, alternatively, that the testimony and affidavits

of   Worku’s      witnesses      and    his       documentary   evidence     provided

sufficient independent evidence to support his claim of past

persecution.       Upon our consideration of these arguments, we deny

Worku’s petition for review, because the agency’s determination

is supported by substantial evidence.


                                             I.

     Worku       entered      the    United       States   in   March   2006    after

receiving a “temporary B-2 visitor visa,” which authorized him

and his family 2 to stay in the United States until September




        1
       Worku also had sought withholding of removal and relief
from removal under the Convention Against Torture. However, the
IJ denied that relief, and the BIA concluded that Worku had
waived these claims. Because Worku does not challenge the BIA’s
conclusion of waiver, we address only Worku’s asylum request in
the present case.
        2
       Worku’s wife and daughter sought asylum as                          derivative
beneficiaries  of  Worku’s  application,  see  8                           U.S.C.   §
(Continued)
                                              2
2006.      In    October    2006,   Worku      filed   with    the    Department      of

Homeland Security (DHS) an application for asylum, claiming that

he   had   been   persecuted      in     Ethiopia   because     of    his   political

opinions involving the Oromo National Congress (ONC) 3 and because

of his Oromo ethnicity.

        During an interview with a DHS asylum officer, Worku stated

that he left Ethiopia after he had been arrested, detained, and

tortured following an ONC demonstration.                      After reviewing the

asylum     officer’s    notes     from     that    interview,       Worku’s    written

statement,      and   his   supporting         documents,     DHS    denied    Worku’s

asylum     request.     DHS      found    that    Worku’s    statements       were   not

credible because he had provided insufficient details regarding

the substance of his application, and because the documents he

submitted did not supply clarifying facts.                      Based on Worku’s

continued       presence    in    the    United     States    beyond    the     period




1158(b)(3)(A).        They are not named parties in this petition for
review.
      3 According to the State Department, Oromo is “Ethiopia’s
largest ethnic group, representing approximately 40% of the
population.” Bureau of Democracy, Human Rights, and Labor, U.S.
Dep’t of State, Ethiopia Asylum Country Profile 4 (August 2007).
Yet,   although   the  ONC  is   a  “prominent   Oromo  political
organization[,] which won over 40 seats in the May 2005
elections[,] . . . ONC members were killed, jailed[,] and
harassed both prior to, and following, the 2005 elections.” Id.



                                           3
authorized     by       his      visa,     DHS       initiated      removal       proceedings

against Worku under 8 U.S.C. § 1227(a)(1)(B).

      In proceedings before the IJ, Worku conceded that he was

removable    but        sought     asylum       on    the    ground    that      he    had    been

persecuted        based       on    his    political          opinion      and        his    Oromo

ethnicity.        At a hearing, Worku testified that after he joined

the   ONC    as     a     university        student,          he   “attended          meetings,”

“distributed       printed         materials         describing    what    the        government

was doing to the Oromo people,” and “campaigned” to encourage

other students to join the group.                           Worku stated that during a

student ONC demonstration on April 18, 2001, Ethiopian police

officers fired gunshots, struck Worku in the head with a rifle,

and arrested him.              Worku testified that he was detained in a

prison cell following this incident for a period of two weeks.

      During Worku’s detention, officers allegedly interrogated

Worku about his Oromo ethnicity, his membership in the ONC, and

his distribution of leaflets before the student demonstration.

Worku stated that he was slapped, kicked, beaten severely with a

baton, and forced to crawl on sharp pebbles for “sport.”                                     Worku

was released on May 3, 2001, after allegedly signing a document

stating     that        he    would       not    participate          in   anti-government

activities.

      According to Worku, he was not permitted to return to the

university, and he later observed two armed men following him

                                                 4
near his home.         Fearing for his safety, Worku left Ethiopia and

entered Israel, where he ultimately was denied aslyum.

      At   the     same     hearing      before        the    IJ,     Worku         presented

testimony and affidavits from his wife and three of his friends.

He also submitted a written statement from his father.                                  Worku

additionally      provided    several      documents          purporting       to      support

his claim, including a letter from an ONC official confirming

Worku’s    ONC    party   membership      and     a    letter       from    an      Ethiopian

government official stating that Worku is of Oromo ethnicity.

      After      the   hearing,    the    IJ     concluded       that      despite        some

general    corroboration      of    Worku’s       testimony,          Worku      was    not    a

credible    witness.        The    IJ    cited    certain       inconsistencies              and

omissions based on her comparison of Worku’s hearing testimony

with his earlier interview with the asylum officer.                           The IJ also

noted her adverse perception of Worku’s demeanor and his “non-

responsive answers” during the hearing.                      The IJ therefore denied

Worku’s claim for asylum.

      Worku appealed from the IJ’s decision to the BIA, which

vacated    the     IJ’s     decision      and     remanded          the     case       for     a

determination      whether    other      evidence       adequately         addressed         the

IJ’s concerns regarding Worku’s testimony about his detention

and   mistreatment.          On    remand,       the    IJ     renewed        her      adverse

credibility       finding    and    explained          that     the     affidavits           and

testimony of Worku’s friends and relatives were not persuasive,

                                           5
because     those   individuals   were       interested     parties     and     their

statements did not alleviate the IJ’s concerns regarding Worku’s

demeanor and non-responsive answers.             The IJ also explained that

neither the witnesses’ general statements nor the documentary

evidence resolved some inconsistencies she found when comparing

Worku’s statement made to the asylum officer with his testimony

regarding the details of his detention.

     Worku    again   appealed    to   the    BIA,    which    upheld     the      IJ’s

adverse     credibility   determination        and    dismissed     the    appeal.

Worku filed a timely petition in this Court seeking review of

the BIA’s decision, pursuant to our jurisdiction under 8 U.S.C.

§ 1252(a)(1).



                                       II.

                                       A.

     Because    the   BIA’s   decision       relied   on,     and   incorporated,

some of the factual findings set forth in the IJ’s decision, we

review both decisions as necessary to address Worku’s arguments.

See Martinez v. Holder, 740 F.3d 902, 908 n.1 (4th Cir. 2014).

We   must    uphold    the    agency’s       determination      unless        it    is

“manifestly contrary to the law and an abuse of discretion.”

Djadjou v. Holder, 662 F.3d 265, 273 (4th Cir. 2011) (citation

omitted).      “The agency abuses its discretion if it fails to

offer a reasoned explanation for its decision, or if it distorts

                                        6
or disregards important aspects of the applicant’s claim.”                           Id.

(citation and internal quotation marks omitted).

                                            B.

     Worku contends that the BIA erred in dismissing his appeal

requesting    asylum    relief.        He       asserts   that     the    IJ’s   adverse

credibility finding was not supported by substantial evidence.

According to Worku, the alleged inconsistencies on which the IJ

relied were not actual discrepancies but were clarifications of

Worku’s     previous    statements.              Worku    also     argues     that   the

statements and testimony of his friends and relatives, and the

documentary      evidence      submitted,         independently          supported   his

claim of past persecution.            We disagree with Worku’s position.

     Under     8    U.S.C.      § 1158(b),          the    Attorney       General     has

discretion to admit into the United States an asylum applicant

if the applicant first establishes that he is a “refugee.”                              A

“refugee” is defined as a person who is “unable or unwilling” to

return to his native country because of “persecution or a well-

founded   fear     of   persecution         on     account    of    race,     religion,

nationality,       membership     in    a        particular      social     group,    or

political opinion.”          Id. § 1101(a)(42) (emphasis added).

     When an applicant establishes that he has suffered past

persecution, a rebuttable presumption arises that he has the

requisite     level     of     fear    of        persecution.         See    8    C.F.R.

§ 208.13(b)(1).          If     the    applicant          cannot    establish        past

                                            7
persecution, he must prove both the subjective and objective

components of fear of persecution, namely, “that the applicant

is subjectively afraid and that the fear is objectively well-

founded.”    Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004)

(emphasis omitted).

     An applicant’s testimony alone may satisfy this burden, but

only when that testimony is credible, persuasive, and refers to

specific evidence demonstrating that the applicant qualifies as

a refugee.        8 U.S.C. § 1158(b)(1)(B)(ii).          “[A] determination

that the applicant’s testimony is not credible will generally

defeat” a claim for relief from removal, Camara, 378 F.3d at

369, unless the applicant can establish his eligibility with

evidence that is independent of the discredited testimony, see

Tassi v. Holder, 660 F.3d 710, 725-26 (4th Cir. 2011).

     Our review of an agency’s adverse credibility determination

is “narrow and deferential,” and is limited to our consideration

whether     that     determination    is     supported     by     “substantial

evidence.”        Djadjou, 662 F.3d at 273; Hui Pan v. Holder, 737

F.3d 921, 926 (4th Cir. 2012).              Under this standard, we will

reverse     the     agency’s     decision    only   when      a    “reasonable

adjudicator would be compelled” to reach a different result.

Hui Pan, 737 F.3d at 926.

     After reviewing the record, we conclude that substantial

evidence      supports         the   agency’s       adverse        credibility

                                      8
determination.             The       IJ     and        the        BIA     identified         several

differences        between     the     statements            Worku       made   to     the     asylum

officer      and     his     hearing           testimony           concerning          the     events

surrounding        his     arrest           and       two-week           detention.             Those

differences included the fact that Worku had testified that he

had    distributed       ONC     leaflets,            but    had    failed      to     inform     the

asylum      officer      about       this      particular          conduct.            Worku    also

provided inconsistent statements regarding the number of times

he was interrogated, the number of people in the room when he

was interrogated, and the time period during his detention when

he    was   forced    to       crawl      on      gravel.           Although       a    reasonable

factfinder could categorize these factual differences as minor

discrepancies, the differences are not so insignificant as to

compel us to conclude that Worku was credible.

       Further supporting the adverse credibility finding was the

IJ’s    observation        that       Worku       was       not    responsive          to    certain

questions, and that he appeared to testify from a “script.”                                        We

accord substantial deference to this finding based on the IJ’s

unique role in observing Worku’s demeanor, a critical factor in

evaluating truthfulness.                  See Huang v. Holder, 744 F.3d 1149,

1153 (9th Cir. 2014) (noting that the “need for deference is

particularly        strong      in    the      context        of        demeanor     assessments”

because such determinations often will be “based on non-verbal

cues” that rarely “can be conveyed by a paper record of the

                                                  9
proceedings”).            We therefore conclude that the IJ’s assessment

regarding          Worku’s       demeanor,             together        with        the      various

discrepancies        evident       from       a   comparison         of     Worku’s       statement

before the asylum officer and his hearing testimony, constitute

substantial         evidence        to        support         the     adverse           credibility

determination.           See Hui Pan, 737 F.3d at 926.

       We also conclude that the BIA correctly determined that the

other evidence presented by Worku did not overcome the adverse

credibility        finding       regarding        his       claim    of     past       persecution.

The testimony and statements from Worku’s friends and relatives

confirmed         only    that     Worku      was      an     ONC    member,       that     he    was

arrested during student demonstrations in April 2001, that he

returned home from the demonstrations with visible injuries, and

that    he    fled       Ethiopia.            This       evidence         does     not     directly

corroborate the allegation that Worku was persecuted because of

his    political         opinions       or     because        of     his       Oromo     ethnicity.

Furthermore,         the     BIA    correctly           concluded          that    because       this

evidence     came        from    friends       and     relatives          of    Worku     who    were

personally        interested       in    the      outcome       of    Worku’s          claim,    such

evidence     properly        was    accorded           less    weight.            See    Gandziami-

Mickhou      v.    Gonzales,       445       F.3d      351,     358-59         (4th     Cir.    2006)

(noting      that         petitioner’s            proffered          documents           were     not

“independent         evidence”           of       past        persecution          because        the

affidavits were from interested friends and family).

                                                  10
     We also observe that the documentary evidence presented by

Worku   did   not   directly   link   his    alleged   mistreatment   to   his

membership in the ONC or to his Oromo ethnicity.               Instead, the

documents showed only that Worku had belonged to the ONC, that

some ONC members had been persecuted in the past, and that Worku

had sustained bodily injuries consistent with his self-reported

torture.      We therefore conclude that the record independent of

Worku’s testimony was insufficient to overcome Worku’s adverse

credibility determination, and that Worku failed to prove his

claim of past persecution on account of his political beliefs,

his membership in a social group, or his race.             See Camara, 378

F.3d at 370; Gandziami-Mickhou, 445 F.3d at 358-59.



                                      III.

     For these reasons, we deny Worku’s petition for review of

the BIA’s decision upholding the denial of his application for

asylum.

                                                PETITION FOR REVIEW DENIED




                                       11